Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 requires 50% or more of a surface of the supporting glass substrate is polished.  Dependent claim 19 requires all or part of a surface of the supporting glass substrate comprises a polished surface.  “Part” is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-14, 16-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (JP 2014-194598) as cited in (US 20180226311 A1) referred to as Hiroki herein after and further in view of Yoshinari et al. Yoshinari (WO 2009093550  A1) of record, as cited in (US 8136371) referred to as Yoshinari herein after.
Regarding claim 11, 13, Hiroki discloses a method of manufacturing a supporting glass substrate (at least [0027]),
Hiroki discloses the surface of the glass substrate is polished, thus 50% or more, (see at least [0009], [0027]-[0028]).
Hiroki discloses the composition of the supporting glass substrate preferably comprises 5-15%, or 7-16% or 10-21 NaO2 [0037], Table 3.
Hiroki discloses the supporting glass substrate has a warpage level of 60 microns or less [0012] (Regarding claim 13), or preferably from 5-40 microns [0030] (Regarding claims 16 and 18)
Hiroki discloses the mother glass sheet being formed by the overflow downdraw method [0013] (Regarding claim 14).

Yoshinari discloses an annealing method for a glass substrate formed by an overflow downdraw (at least Fig 1) to obtain a small thermal shrinkage.  Yoshinari discloses the annealing of a temperature of the supporting glass substrate is increased from room temperature to 450°C at a rate of 10°C/minute, kept at 450°C for 10 hours, and decrease to room temperature at a rate of 10°C/minute. Thus it would be expected the thermal shrinkage would still fall under 30 ppm should the heating and cooling rate be slowed even more
Yoshinari discloses the heating is performed so that the supporting glass substrate has a thermal shrinkage ratio of 30 ppm or less (See at least claim 15).
 Yoshinari discloses a temperature of the supporting glass substrate is increased from room temperature to 450°C at a rate of 10°C/minute, kept at 450°C for 10 hours, and decrease to room temperature at a rate of 10°C/minute (Col 5; lines 17-27, Col 12; lines 35-65).  It would be obvious to one of ordinary skill in the art at the time of the invention to apply the annealing schedule to the overflow downdraw glass substrate of Hiroki as taught by Yoshinari to reduce thermal shrinkage of the glass substrate.
Regarding claim 17, the glass has a total thickness variation is less than 2 microns [0039]-[0040], 
Regarding claim 22, the Young’s modulus of a glass substrate is 65 GPa or more (claim 6, Table -3 Continued)



Response to Arguments
Applicant’s arguments with respect to claim(s) 10/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner




/JODI C FRANKLIN/Primary Examiner, Art Unit 1741